DETAILED ACTION
This Office Action is in response to Applicant’s application, 17/068,129, filed on 12 October, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 12 October, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 12 October, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,825,731 (‘731) Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘731 Claims
Pending Claim
‘731 Patent
1. A method for aligning a semiconductor wafer for singulation, the method comprising: 

providing a semiconductor wafer having a first side and a second side, the first side of the wafer comprising a plurality of die, 


the semiconductor wafer comprising an edge ring around a perimeter of the semiconductor wafer on the second side of the semiconductor wafer, the semiconductor wafer further comprising a metal layer on the second side of the semiconductor wafer wherein the metal layer substantially covers the edge ring; 

grinding the edge ring to create an edge exclusion area; and 

aligning the semiconductor wafer with a saw using a camera positioned in the edge exclusion area on the second side of the semiconductor wafer using two of more alignment features comprised in the edge exclusion area.
1. A method for aligning a semiconductor wafer for singulation, the method comprising: 

providing a semiconductor wafer having a first side and a second side, the first side of the wafer comprising a plurality of die, wherein the plurality of die are separated by streets, 

the semiconductor wafer comprising an edge ring around a perimeter of the semiconductor wafer on the second side of the semiconductor wafer, the semiconductor wafer further comprising a metal layer on the second side of the semiconductor wafer wherein the metal layer substantially covers the edge ring; 

grinding the edge ring to create an edge exclusion area; and 

aligning the semiconductor wafer with a saw using a camera positioned in the edge exclusion area on the second side of the semiconductor wafer using two of more alignment features comprised in the edge exclusion area.
2. The method of claim 1, wherein the metal layer comprises copper having a thickness of 15 microns.
2. The method of claim 1, wherein the metal layer comprises copper having a thickness of 15 microns.
3. The method of claim 1, further comprising singulating the plurality of die using one of sawing, lasering, or plasma etching.
3. The method of claim 1, further comprising singulating the plurality of die using one of sawing, lasering, or plasma etching.
4. The method of claim 1, further comprising mounting the semiconductor wafer to a picking tape.
4. The method of claim 1, further comprising mounting the semiconductor wafer to a picking tape.
5. The method of claim 1, wherein grinding further comprises washing debris from the semiconductor wafer.
5. The method of claim 1, wherein grinding further comprises washing debris from the semiconductor wafer.
6. The method of claim 1, wherein the metal layer comprises one of gold, copper, nickel, or any combination thereof.
6. The method of claim 1, wherein the metal layer comprises one of gold, copper, nickel, or any combination thereof.
7. The method of claim 1, wherein the camera is an infrared camera and the semiconductor wafer comprises silicon.
7. The method of claim 1, wherein the camera is an infrared camera and the semiconductor wafer comprises silicon.


Regarding claim 1 and referring to Table 1, Examiner notes that the subject matter of pending claim 1 is disclosed in claim 1 of the ‘731 patent.  The scope of pending claim 1 is within the scope of claim 1 of the ‘731 patent.
Regarding claims 2-7, Examiner notes this subject matter is recited in claims 2-7 of the ‘731 patent.
Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art fails to disclose the method of claim 8 comprising aligning using two or more alignment marks in the edge exclusion area using an infrared camera. 
Regarding claim 15, the prior art fails to disclose the method of claims 15 comprising aligning the semiconductor wafer for singulation using a camera and two or more alignment features in the perimeter area of the semiconductor wafer.
Claims 9-14 and 16-20 depend directly or indirectly on claims 8 or 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893